Citation Nr: 1039463	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include schizophrenia, schizoaffective disorder, and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that decision, the RO denied entitlement to service 
connection for schizophrenia.

In June 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of that 
hearing has been associated with his claims folder.

In April 2008, February 2009, and April 2010 the Board remanded 
this matter for further development.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
lower back disability, entitlement to service connection 
for a liver disability, and entitlement to a TDIU have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

In March 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's current psychiatric disabilities diagnosed as 
paranoid type schizophrenia; schizoaffective disorder, bipolar 
type; and panic attacks, had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
psychiatric disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been diagnosed 
as having various psychiatric disabilities.  For example, a May 
2010 VA examination report indicated diagnoses of schizophrenia 
and schizoaffective disorder.  Thus, a current disability has 
been demonstrated.

During the June 2006 hearing, the Veteran essentially testified 
that his psychiatric symptoms began in service after he had been 
charged under the Uniform Code of Military Justice (UCMJ).  His 
service personnel records confirm that on several occasions he 
was punished under the UCMJ for failure to report to his 
appointed places of duty.

The only medical opinion as to the etiology of the Veteran's 
current psychiatric disability is that of the clinical 
psychologist who conducted the May 2010 VA examination.  The 
examiner opined that it was likely ("at least as likely as 
not") that the Veteran's current psychiatric disability had its 
onset in service.  This opinion was based on the Veteran's 
reported history and the fact that his history of punishment 
under the UCMJ and his disciplinary problems in the military 
appeared to be related to paranoia, interpersonal discomfort, and 
avoidance of others, which appeared to have manifested itself 
while in the military.  He had a host of interpersonal deficits 
and behaviors which were related to a thought disorder with 
paranoid ideation, and persistent hallucinations and delusions 
which persisted to the present day.

As the May 2010 opinion is accompanied by a rationale which is 
consistent with the evidence of record, the opinion is entitled 
to substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed). 

The Veteran is competent to report the symptoms and history of 
his psychiatric disability and there is nothing to explicitly 
contradict his statements.  See Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  As the evidence indicates that the 
Veteran has current psychiatric disabilities diagnosed as 
paranoid type schizophrenia; schizoaffective disorder, bipolar 
type; and panic attacks; which had their onset in service, and 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the criteria for service connection for a psychiatric 
disability have been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303.


ORDER

Entitlement to service connection for a psychiatric disability is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


